In an action to foreclose a mortgage, the defendant Noah Industrial Marine & Ship Repair, Inc., appeals from an order of the Supreme Court, Kings County (Vinik, J.), entered September 23, 1985, which denied its motion, inter alia, to vacate a judgment of foreclosure of the same court, entered June 19, 1985, and to enjoin the transfer of the property.*796Ordered that the order is affirmed, with costs.The plaintiff commenced an action to foreclose a mortgage executed by the corporate defendant on a two-story factory building in Brooklyn. The parties initially settled the action pursuant to stipulation, but the defendant defaulted in the required payments. Thereafter, the plaintiff proceeded to enter a judgment and the property was sold at a foreclosure sale for $59,000.Special Term denied the appellant’s motion.The papers submitted by the plaintiff in opposition to the appellant’s motion demonstrate that Gutierrez understood the English language and had familiarity with foreclosure actions. The record further indicates that the appellant was represented by counsel during the course of the instant action. Accordingly, the appellant’s argument in this regard must be rejected.It is also well settled that mere inadequacy of price is insufficient to vacate a foreclosure sale, unless there are "additional circumstances that warrant invocation of equity powers *- * * or unless the price is so inadequate as to shock the court’s conscience” (Polish Natl. Alliance v White Eagle Hall Co., 98 AD2d 400, 407). Clearly, the appellant’s allegation concerning the sale price obtained at the foreclosure sale is insufficient to warrant vacatur of the sale.We have reviewed the appellant’s remaining arguments and find them to be without merit. Mollen, P. J., Mangano, Eiber and Sullivan, JJ., concur.